DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 17 February 2021. As directed by the amendment: claims 1 and 5 have been amended; claims 4 and 10-14 have been cancelled; and no claims have been added. Thus, claims 1-3 and 5-9 are presently pending in this application. 
	Applicant’s amendments to the Claims have overcome each and every 112(b) rejection made in the previous office action.
Reasons for Allowance
Claims 1-3 and 5-9 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Belson (US 2014/0214005), fails to disclose or make obvious a device as described in claim 1. Specifically, Belson fails to disclose or make obvious a method of inserting a catheter in combination with the other elements of the claim, with a movable plate and a step of sliding a finger pad for a guidewire handle through three positions. Belson teaches a catheter insertion device with a guidewire handle (114; Fig. 7A) that slides backward and forward to deploy a catheter. However, not only is there no plate in the device of Belson but the guidewire handle (114) of Belson does not detach from the guidewire (120) at any point of use. In addition, prior art such as Erskine (US 5501675) and Cover et al (US 5575777) that teach a movable plate as part of the device do not disclose guidewires and provide no motivation to modify Belson to incorporate such a plate. 
The closest prior art of record, Blanchard (US 2014/0094774), fails to disclose or make obvious a device as described in claim 1. Specifically, Blanchard fails to disclose or make obvious a method of inserting a catheter, in combination with the other elements of the claim, with a movable plate and a step of sliding a finger pad for a guidewire handle through three positions. Blanchard teaches a catheter insertion device (Figs. 6, 7) with a catheter (44) that travels over a needle (16) and guidewire (22). However, Blanchard fails to teach a movable plate that engages with a finger pad (28 of Blanchard). In . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783